UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED INVESTMENT COMPANY Investment Company Act file number 811-09561 Century Capital Management Trust (Exact name of registrant as specified in charter) 100 Federal Street, Boston, MA02110 (Address of principal executive offices) Maureen Kane Secretary 100 Federal Street, Boston, MA02110 (Name and address of agent for service) Registrant’s telephone number, including area code:617-482-3060 Date of fiscal year end:10/31 Date of reporting period:7/1/2012-6/30/2013 Century Shares Trust BE AEROSPACE, INC. CUSIP Meeting Type Annual Ticker Symbol BEAV Meeting Date 25-Jul-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 RICHARD G. HAMERMESH For For 2 AMIN J. KHOURY For For 2. Advisory Vote on Executive Compensation Management Against Against 3. Approve Company Name Change Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Amend Stock Compensation Plan Management Against Against ORACLE CORPORATION CUSIP 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 JEFFREY S. BERG Withheld Against 2 H. RAYMOND BINGHAM Withheld Against 3 MICHAEL J. BOSKIN Withheld Against 4 SAFRA A. CATZ Withheld Against 5 BRUCE R. CHIZEN Withheld Against 6 GEORGE H. CONRADES Withheld Against 7 LAWRENCE J. ELLISON Withheld Against 8 HECTOR GARCIA-MOLINA Withheld Against 9 JEFFREY O. HENLEY Withheld Against 10 MARK V. HURD Withheld Against 11 DONALD L. LUCAS Withheld Against 12 NAOMI O. SELIGMAN Withheld Against 2 Advisory Vote on Executive Compensation Management Against Against 3 Amend Stock Compensation Plan Management Against Against 4 Ratify Appointment of Independent Auditors Management For For 5 Establish multiple performance metrics for top executives Shareholder For Against 6 Establish Independent Chairman Shareholder For Against 7 Adopt equity retention policy for senior executives Shareholder For Against 8 Prohibit acceleration of vesting of equity on change of control Shareholder For Against CISCO SYSTEMS, INC. CUSIP 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 15-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors:Carol A. Bartz Management For For 1B. Election of Directors: Marc Benioff Management For For 1C. Election of Directors: M. Michele Burns Management For For 1D. Election of Directors: Michael D. Capellas Management For For 1E. Election of Directors: Larry R. Carter Management For For 1F. Election of Directors: John T. Chambers Management For For 1G. Election of Directors: Brian L. Halla Management For For 1H. Election of Directors: John L. Hennessy Management For For 1I Election of Directors: Dr. Kristina M. Johnson Management For For 1J. Election of Directors: Richard M. Kovacevich Management For For 1K. Election of Directors: Roderick C. McGreary Management For For 1L. Election of Directors: Arun Sarin Management For For 1M. Election of Directors: Steven M. West Management For For 2. Amend Stock Compensation Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Establish Independent Chairman Shareholder For Against 6. Undertake study regarding conflict chemicals Shareholder For Against RESMED INC. CUSIP Meeting Type Annual Ticker Symbol RMD Meeting Date 15-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Dr. Peter Farrell Management For For 1B. Election of Directors: Dr. Gary Pace Management For For 1C. Election of Directors: Ronald Taylor Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Amend Employee Stock Purchase Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For APPLE INC. CUSIP Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER Withheld Against 4 AL GORE Withheld Against 5 ROBERT IGER For For 6 ANDREA JUNG Withheld Against 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. Approve Charter Amendment Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Advisory Vote on Executive Compensation Management Against Against 5. Adopt equity retention policy for senior executives Shareholder For Against 6. Establish Board Committee on Human Rights Shareholder Against For QUALCOMM INCORPORATED CUSIP Meeting Type Annual Ticker Symbol QCOM Meeting Date 05-Mar-2013 Item Proposal Proposed by Vote For/Against Management 1A Election of Directors: Barbara T. Alexander Management Against Against 1B Election of Directors: Donald G. Cruickshank Management For For 1C Election of Directors: Raymond V. Dittamore Management For For 1D Election of Directors: Susan Hockfield Management For For 1E Election of Directors: Thomas W. Horton Management For For 1F Election of Directors: Paul E. Jacobs Management For For 1G Election of Directors: Sherry Lansing Management For For 1H Election of Directors: Duane E. Nelles Management For For 1I Election of Directors: Francisco Ros Management For For 1J Election of Directors: Brent Scowcroft Management For For 1K Election of Directors: Marc I. Stern Management Against Against 02 Amend Stock Compensation Plan Management For For 03 Ratify Appointment of Independent Auditors Management For For 04 Advisory Vote on Executive Compensation Management For For F5 NETWORKS, INC. CUSIP Meeting Type Annual Ticker Symbol FFIV Meeting Date 13-Mar-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Class I Director: Michael Dreyer Management For For 1B. Election of Class I Director: Sandra Bergeron Management For For 1C. Election of Class II Director: Deborah L. Bevier Management For For 1D. Election of Class II Director: Alan J. Higginson Management For For 1E. Election of Class II Director: John McAdam Management For For 1F. Election of Class III Director: Stephen Smith Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Declassify Board Management For For ADOBE SYSTEMS INCORPORATED CUSIP 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 11-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Amy L. Banse Management Against Against 1B. Election of Directors: Kelly J. Barlow Management Against Against 1C. Election of Directors: Edward W. Barnholt Management Against Against 1D. Election of Directors: Robert K. Burgess Management For For 1E. Election of Directors: Frank A. Calderoni Management For For 1F. Election of Directors: Michael R. Cannon Management For For 1G. Election of Directors: James E. Daley Management For For 1H. Election of Directors: Laura B. Desmond Management For For 1I. Election of Directors: Charles M. Geschke Management For For 1J. Election of Directors: Shantanu Narayen Management For For 1K. Election of Directors: Daniel L. Rosensweig Management Against Against 1L. Election of Directors: Robert Sedgewick Management Against Against 1M. Election of Directors: John E. Warnock Management For For 2. Amend Stock Compensation Plan Management Against Against 3. Ratify Appointment of Independent Auditors Management For For 4. Advisory Vote on Executive Compensation Management Against Against FASTENAL COMPANY CUSIP Meeting Type Annual Ticker Symbol FAST Meeting Date 16-Apr-2013 Item Proposal Type Vote For/Against Management 1A Election of Directors: Robert A. Kierlin Management For For 1B Election of Directors: Stephen M. Slaggie Management For For 1C Election of Directors: Michael M. Gostomski Management For For 1D Election of Directors: Willard D. Oberton Management For For 1E Election of Directors: Michael J. Dolan Management For For 1F Election of Directors: Reyne K. Wisecup Management For For 1G Election of Directors: Hugh L. Miller Management For For 1H Election of Directors: Michael J. Ancius Management For For 1I Election of Directors: Scott A. Satterlee Management For For 1J Election of Directors: Rita J. Heise Management For For 1K Election of Directors: Darren R. Jackson Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote on Executive Compensation Management For For HUMANA INC. CUSIP Meeting Type Annual Ticker Symbol HUM Meeting Date 25-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Bruce D. Broussard Management For For 1B. Election of Directors: Frank A. D'Amelo Management For For 1C. Election of Directors: W. Roy Dunbar Management For For 1D. Election of Directors: Kurt J. Hilzinger Management For For 1E. Election of Directors: David A. Jones, Jr. Management For For 1F. Election of Directors: Michael B. McCallister Management For For 1G. Election of Directors: William J. McDonald Management For For 1H. Election of Directors: William E. Mitchell Management For For 1I. Election of Directors: David B. Nash, MD Management For For 1J. Election of Directors: James J. O'Brien Management For For 1K. Election of Directors: Marissa T. Peterson Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Disclosure of Political Contributions Shareholder Against For EMC CORPORATION CUSIP Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Michael W. Brown Management For For 1B. Election of Directors: Randolph L. Cowen Management For For 1C. Election of Directors: Gail Deegan Management For For 1D. Election of Directors: James S. Distasio Management For For 1E. Election of Directors: John R. Egan Management For For 1F. Election of Directors: Edmund F. Kelly Management Against Against 1G. Election of Directors: Jami Miscik Management For For 1H. Election of Directors: Windle B. Priem Management Against Against 1I. Election of Directors: Paul Sagan Management For For 1J. Election of Directors: David N. Strohm Management For For 1K. Election of Directors: Joseph M. Tucci Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against 4. Amend Stock Compensation Plan Management For For 5. Amend Employee Stock Purchase Plan Management For For 6. Amend By-Laws to Permit Action by Written Consent Management For For 7. Disclosure of Political Contributions Shareholder Against For PEPSICO, INC. CUSIP Meeting Type Annual Ticker Symbol PEP Meeting Date 01-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: S.L. Brown Management For For 1B. Election of Directors: G.W. Buckley Management For For 1C. Election of Directors: I.M. Cook Management For For 1D. Election of Directors: D. Dublon Management For For 1E. Election of Directors: V.J. Dzau Management For For 1F. Election of Directors: R.L. Hunt Management For For 1G. Election of Directors: A. Ibarguen Management For For 1H. Election of Directors: I.K. Nooyi Management For For 1I. Election of Directors: S.P. Rockefeller Management For For 1J. Election of Directors: J.J. Schiro Management For For 1K. Election of Directors: L.G. Trotter Management Against Against 1L. Election of Directors: D. Vasella Management For For 1M. Election of Directors: A. Weisser Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against DIRECTV CUSIP 25490A309 Meeting Type Annual Ticker Symbol DTV Meeting Date 02-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Neil Austrian Management For For 1B. Election of Directors: Ralph boyd, Jr. Management For For 1C. Election of Directors: Abelardo Bru Management For For 1D. Election of Directors: David Dillon Management For For 1E. Election of Directors: Samuel Dipiazza, Jr. Management For For 1F. Election of Directors: Dixon Doll Management For For 1G. Election of Directors: Charles Lee Management Against Against 1H. Election of Directors: Peter Lund Management For For 1I. Election of Directors: Nancy Newcomb Management For For 1J. Election of Directors: Lorrie Norrington Management For For 1K. Election of Directors: Michael White Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against 4. Prohibit acceleration of vesting of equity on change of control Shareholder For Against 5. Establish Independent Chairman Shareholder For Against 6. Permit action by written consent Shareholder For Against FLUOR CORPORATION CUSIP Meeting Type Annual Ticker Symbol FLR Meeting Date 02-May-2013 Item Proposal Proposed by Vote For/Against Management 1A Election of Directors: Peter K. Barker Management For For 1B Election of Directors: Alan M. Bennett Management For For 1C Election of Directors: Rosemary T. Berkery Management For For 1D Election of Directors: James T. Hackett Management Against Against 1E Election of Directors: Kent Kresa Management For For 1F Election of Directors: Dean R. O'Hare Management For For 1G Election of Directors: Armando J. Olivera Management For For 1H Election of Directors: David T. Seaton Management For For 1I Election of Directors: Nader H. Sultan Management For For 2 Advisory Vote on Executive Compensation Management Against Against 3 Amend Stock Compensation Plan Management For For 4 Ratify Appointment of Independent Auditors Management For For BERKSHIRE HATHAWAY INC. CUSIP Meeting Type Annual Ticker Symbol BRKA Meeting Date 04-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For 13 MERYL B. WITMER For For 2. Report/Reduce Greenhouse Gas Emissions Shareholder Against For ALEXION PHARMACEUTICALS, INC. CUSIP Meeting Type Annual Ticker Symbol ALXN Meeting Date 06-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 LEONARD BELL For For 2 MAX LINK For For 3 WILLIAM R. KELLER For For 4 JOSEPH A. MADRI For For 5 LARRY L. MATHIS For For 6 R. DOUGLAS NORBY For For 7 ALVIN S. PARVEN For For 8 ANDREAS RUMMELT For For 9 ANN M. VENEMAN For For 2. Advisory Vote on Executive Compensation Management For For 3. Amend Stock Compensation Plan Management Against Against 4. Ratify Appointment of Independent Auditors Management For For PHILIP MORRIS INTERNATIONAL INC. CUSIP Meeting Type Annual Ticker Symbol PM Meeting Date 08-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Harold Brown Management Against Against 1B. Election of Directors: Mathis Cabiallavetta Management For For 1C. Election of Directors: Andre Calantzopoulos Management For For 1D. Election of Directors: Louis C. Camilleri Management For For 1E. Election of Directors: J. Dudley Fishburn Management Against Against 1F. Election of Directors: Jennifer Li Management For For 1G. Election of Directors: Graham Mackay Management Against Against 1H. Election of Directors: Sergio Marchionne Management Against Against 1I. Election of Directors: Kalpana Morparia Management For For 1J. Election of Directors: Lucio A. Noto Management For For 1K. Election of Directors: Robert B. Polet Management For For 1L. Election of Directors: Carlos Slim Helu Management For For 1M. Election of Directors: Stephen M. Wolf Management Against Against 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against PHILLIPS 66 CUSIP Meeting Type Annual Ticker Symbol PSX Meeting Date 08-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Greg C. Garland Management For For 1B. Election of Directors: John E. Lowe Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management Against Against 4. Advisory Vote on Executive Compensation Management Against Against 5. Advisory Vote on Executive Compensation Vote Frequency Management 1 Year For CVS CAREMARK CORPORATION CUSIP Meeting Type Annual Ticker Symbol CVS Meeting Date 09-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: C. David Brown Management Against Against 1B. Election of Directors: David W. Dorman Management For For 1C. Election of Directors: Anne M. Funucane Management For For 1D. Election of Directors: Kristen Gibney Williams Management For For 1E. Election of Directors: Larry J. Merlo Management For For 1F. Election of Directors: Jean-Pierre Millon Management For For 1G. Election of Directors: Richard J. Swift Management For For 1H. Election of Directors: William C. Weldon Management For For 1I. Election of Directors: Tony L. White Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against 4. Amend Employee Stock Purchase Plan Management For For 5. Approve Charter Amendment Management For For 6. Disclosure of Political Contributions Shareholder Against For 7. Policy on Vesting of Equity Awards Shareholder Against For 8. Disclosure of Lobbying Expenditures Shareholder Against For EXPRESS SCRIPTS HOLDING COMPANY CUSIP 30219G108 Meeting Type Annual Ticker Symbol ESRX Meeting Date 09-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Gary G. Benanav Management For For 1B. Election of Directors: Maura C. Breen Management For For 1C. Election of Directors: William J. Delaney Management For For 1D. Election of Directors: Nicholas J. Lahowchic Management For For 1E. Election of Directors: Thomas P. MacMahon Management Against Against 1F. Election of Directors: Frank Mergenthaler Management For For 1G. Election of Directors: Woodrow A. Myers, Jr., MD Management For For 1H. Election of Directors: John O. Parker, Jr. Management For For 1I. Election of Directors: George Paz Management For For 1J. Election of Directors: William L. Roper, MD, MPH Management For For 1K. Election of Directors: Samuel K. Skinner Management Against Against 1L. Election of Directors: Seymour Sternberg Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For MARRIOTT INTERNATIONAL, INC. CUSIP Meeting Type Annual Ticker Symbol MAR Meeting Date 10-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: J.W. Marriott, Jr. Management For For 1B. Election of Directors: John W. Marriott III Management For For 1C. Election of Directors: Mary K. Bush Management Against Against 1D. Election of Directors: Frederick A. Henderson Management For For 1E. Election of Directors: Lawrence W. Kellner Management For For 1F. Election of Directors: Debra L. Lee Management For For 1G. Election of Directors: George Munoz Management For For 1H. Election of Directors: Harry J. Pearce Management For For 1I. Election of Directors: Steven S. Reinemund Management Against Against 1J. Election of Directors: W. Mitt Romney Management For For 1K. Election of Directors: Lawrence M. Small Management For For 1L. Election of Directors: Arne M. Sorenson Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 3M COMPANY CUSIP 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 14-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Linda G. Alvarado Management For For 1B. Election of Directors: Vance D. Coffman Management Against Against 1C. Election of Directors: Michael L. Eskew Management Against Against 1D. Election of Directors: W. james Farrell Management For For 1E. Election of Directors: Herbert L. Henkel Management For For 1F. Election of Directors: Muhtar Kent Management For For 1G. Election of Directors: Edward M. Liddy Management Against Against 1H. Election of Directors: Robert S. Morrison Management Against Against 1I. Election of Directors: Aulana L. Peters Management Against Against 1J. Election of Directors: Inge G. thulin Management For For 1K. Election of Directors: Robert J. Ulrich Management Against Against 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against 4. Action by Written Consent Shareholder For Against 5. Prohibition of Political Spending Shareholder Against For PRUDENTIAL FINANCIAL, INC. CUSIP Meeting Type Annual Ticker Symbol PRU Meeting Date 14-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Thomas J. Baltimore, Jr. Management For For 1B. Election of Directors: Gordon M. Bethune Management Against Against 1C. Election of Directors: Gaston Caperton Management For For 1D. Election of Directors: Gilbert F. Casellas Management For For 1E. Election of Directors: James G. Cullen Management Against Against 1F. Election of Directors: William H. Gray II Management For For 1G. Election of Directors: Mark B. Grier Management For For 1H. Election of Directors: Constance J. Horner Management Against Against 1I. Election of Directors: Martina Hundmejean Management For For 1J. Election of Directors: Karl J. Krapek Management For For 1K. Election of Directors: Christine A. Poon Management For For 1L. Election of Directors: john R. Strangfeld Management For For 1M. Election of Directors: James A. Unruh Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against 4. Action by Written Consent Shareholder For Against HALLIBURTON COMPANY CUSIP Meeting Type Annual Ticker Symbol HAL Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: A.M. Bennett Management For For 1B. Election of Directors: J.R. Boyd Management Against Against 1C. Election of Directors: M. Carroll Management Against Against 1D. Election of Directors: N.K. Dicciani Management For For 1E. Election of Directors: M.S. Gerber Management Against Against 1F. Election of Directors: J.C. Grubisich Management For For 1G. Election of Directors: A.S. Jum'ah Management For For 1H. Election of Directors: D.J. Lesar Management For For 1I. Election of Directors: R.A. Malone Management Against Against 1J. Election of Directors: J.L. Martin Management For For 1K. Election of Directors: D.L. Reed Management Against Against 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against 4. Amend Stock Compensation Plan Management For For 5. Human Rights Policy Shareholder Against For OIL STATES INTERNATIONAL, INC. CUSIP Meeting Type Annual Ticker Symbol OIS Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 MARTIN A. LAMBERT For For 2 MARK G. PAPA For For 3 STEPHEN A. WELLS For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Amend Stock Compensation Plan Management For For 5. Transact Other Business Management Against Against LEAR CORPORATION CUSIP Meeting Type Annual Ticker Symbol LEA Meeting Date 16-May-2013 Item Proposal Proposed by Vote For/Against Management Election of Directors: Thomas P. Capo Management For For Election of Directors: Jonathan F. Foster Management For For Election of Directors: Kathleen A. Ligocki Management Against Against Election of Directors: Conrad L. Mallett, Jr. Management For For Election of Directors: Donald L. Runkle Management Against Against Election of Directors: Matthew J. Simoncini Management For For Election of Directors: Gregory C. Smith Management For For Election of Directors: Henry D.G. Wallace Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For JPMORGAN CHASE & CO. CUSIP 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 21-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: James A. Bell Management For For 1B. Election of Directors: Crandall C. Bowles Management For For 1C. Election of Directors: Stephen B. Burke Management Against Against 1D. Election of Directors: David M. Cote Management For For 1E. Election of Directors: James S. Crown Management For For 1F. Election of Directors: James Dimon Management For For 1G. Election of Directors: Timothy P. Flynn Management For For 1H. Election of Directors: Ellen V. Futter Management For For 1I. Election of Directors: Laban P. Jackson, Jr. Management For For 1J. Election of Directors: Lee R. Raymond Management Against Against 1K. Election of Directors: William C. Weldon Management Against Against 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against 4. Limit/Eliminate Written Consent Management For For 5. Approve Stock Compensation Plan Management For For 6. Establish Independent Chairman Shareholder For Against 7. Adopt equity retention policy for senior executives Shareholder For Against 8. Adopt procedures to avoid investments in companies that violate human rights Shareholder Against For 9. Disclose lobbying payments Shareholder Against For STERICYCLE, INC. CUSIP Meeting Type Annual Ticker Symbol SRCL Meeting Date 21-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Mark C. Miller Management For For 1B. Election of Directors: Jack W. Schuler Management Against Against 1C. Election of Directors: Charles A. Alutto Management For For 1D. Election of Directors: Thomas D. Brown Management For For 1E. Election of Directors: Rod F. Dammeyer Management For For 1F. Election of Directors: William K. Hall Management Against Against 1G. Election of Directors: Jonathan T. Lord, MD Management For For 1H. Election of Directors: John Patience Management For For 1I. Election of Directors: Ronald G. Spaeth Management For For 1J. Election of Directors: Mike S. Zafirovski Management For For 2. Amend Employee Stock Purchase Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Advisory Vote on Executive Compensation Management For For 5. Holding Period for Equity Awards Shareholder Against For LYONDELLBASELL INDUSTRIES N.V. CUSIP N53745100 Meeting Type Annual Ticker Symbol LYB Meeting Date 22-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 JACQUES AIGRAIN For For 2 SCOTT M. KLEINMAN For For 3 BRUCE A. SMITH For For 2. Receive Consolidated Financial Statements Management For For 3. Approve Director Liability Insurance Management For For 4. Approve Director Liability Insurance Management For For 5. Ratify Appointment of Independent Auditors Management For For 6. Ratify Appointment of Independent Auditors Management For For 7. Advisory Vote on Executive Compensation Management Against Against 8. Approve Allocation of Dividends on Shares Held By Company Management For For 9. Advisory Vote on Executive Compensation Management Against Against Approve Share Repurchase Plan Management For For Approve Cancellation of Share Capital held in Treasury Management For For Approve Charter Amendment Management For For PANERA BREAD COMPANY CUSIP 69840W108 Meeting Type Annual Ticker Symbol PNRA Meeting Date 22-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 LARRY J. FRANKLIN For For 2 DIANE HESSAN For For 3 WILLIAM W. MORETON For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For SEI INVESTMENTS COMPANY CUSIP Meeting Type Annual Ticker Symbol SEIC Meeting Date 22-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Alfred P. West, Jr. Management For For 1B. Election of Directors: William M. Doran Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For DOLLAR GENERAL CORPORATION CUSIP Meeting Type Annual Ticker Symbol DG Meeting Date 29-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 RAJ AGRAWAL For For 2 WARREN F. BRYANT Withheld Against 3 MICHAEL M. CALBERT Withheld Against 4 SANDRA B. COCHRAN For For 5 RICHARD W. DREILING For For 6 P.D. FILI-KRUSHEL For For 7 ADRIAN JONES Withheld Against 8 WILLIAM C. RHODES, III For For 9 DAVID B. RICKARD For For 2. Adopt Majority Vote for Directors Management For For 3. Ratify Appointment of Independent Auditors Management Against Against GOOGLE INC. CUSIP 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 06-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR Withheld Against 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI Withheld Against 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Environmental Report Shareholder Against For 4. Shareholder Voting Shareholder For Against 5. Executive Stock Retention Shareholder For Against 6. Succession Planning Shareholder Against For PRICELINE.COM INCORPORATED CUSIP Meeting Type Annual Ticker Symbol PCLN Meeting Date 06-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 TIM ARMSTRONG For For 2 HOWARD W. BARKER, JR. For For 3 JEFFERY H. BOYD For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE For For 7 NANCY B. PERETSMAN For For 8 THOMAS E. ROTHMAN For For 9 CRAIG W. RYDIN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Amend Omnibus Stock Option Plan Management For For 5. Limiting Acceleration of Vesting of Equity Awards Shareholder Against For CELGENE CORPORATION CUSIP Meeting Type Annual Ticker Symbol CELG Meeting Date 12-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL D. CASEY Withheld Against 4 CARRIE S. COX For For 5 RODMAN L. DRAKE Withheld Against 6 M.A. FRIEDMAN, M.D. For For 7 GILLA KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN Withheld Against 9 ERNEST MARIO, PH.D. Withheld Against 2. Ratify Appointment of Independent Auditors Management Against Against 3. Amend Stock Compensation Plan Management Against Against 4. Advisory Vote on Executive Compensation Management Against Against 5. Executive Equity Retention Shareholder For Against Century Small Cap Select Fund SXC HEALTH SOLUTIONS CORP. CUSIP 78505P100 Meeting Type Special Ticker Symbol SXCI Meeting Date 02-Jul-2012 Item Proposal Proposed by Vote For/Against Management 1. Approve Issuance of Shares pursuant to Plan of Merger Management For For 2. Amend Stock Compensation Plan Management For For 3. Approve Company Name Change Management For For 4. Approve Motion to Adjourn Meeting Management For For TRIUMPH GROUP, INC. CUSIP Meeting Type Annual Ticker Symbol TGI Meeting Date 19-Jul-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 PAUL BOURGON For For 2 ELMER L. DOTY For For 3 RALPH E. EBERHART For For 4 JEFFRY D. FRISBY For For 5 RICHARD C. GOZON For For 6 RICHARD C. ILL For For 7 ADAM J. PALMER For For 8 JOSEPH M. SILVESTRI For For 9 GEORGE SIMPSON For For 2. Advisory Vote on Executive Compensation Management For For 3. Amend Articles-Board Related Management For For 4. Ratify Appointment of Independent Auditors Management For For JAZZ PHARMACEUTICALS PLC CUSIP G50871105 Meeting Type Annual Ticker Symbol JAZZ Meeting Date 27-Jul-2012 Item Proposal Proposed by Vote For/Against Management Election of Directors: Kenneth W. O'Keefe Management For For Election of Directors: Alan M. Sebulsky Management For For Election of Directors: Catherine A. Sohn, Pharm. D. Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Frequency of Advisory Vote on Executive Compensation Management 3 Years For MONRO MUFFLER BRAKE, INC. CUSIP Meeting Type Annual Ticker Symbol MNRO Meeting Date 07-Aug-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 RICHARD A. BERENSON For For 2 DONALD GLICKMAN For For 3 JAMES R. WILEN Withheld Against 4 ELIZABETH A. WOLSZON For For 5 JOHN W. VAN HEEL For For 2. Authorize Common Stock Increase Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For QUALITY SYSTEMS, INC. CUSIP Meeting Type Contested-Annual Ticker Symbol QSII Meeting Date 16-Aug-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 CRAIG A. BARBAROSH 2 GEORGE H. BRISTOL 3 MARK H. DAVIS 4 D. RUSSELL PFLUEGER 5 STEVEN T. PLOCHOCKI 6 SHELDON RAZIN 7 LANCE E. ROSENZWEIG 8 MAUREEN A. SPIVACK 2. Advisory Vote on Executive Compensation Management 3. Ratify Appointment of Independent Auditors Management QUALITY SYSTEMS, INC. CUSIP Meeting Type Contested-Annual Ticker Symbol QSII Meeting Date 16-Aug-2012 Item Proposal Proposed by Vote For/Against Management 01 Election of Directors Management 1 AHMED D. HUSSEIN For For 2 MURRAY F. BRENNAN, M.D. For For 3 PATRICK B. CLINE For For 4 JOHN J. MUELLER For For 5 LT GN JOHN M. MCDUFFIE For For 6 THOMAS R. DIBENEDETTO For For 7 IAN A. GORDON For For 02 Advisory Vote on Executive Compensation Management For Against 03 Ratify Appointment of Independent Auditors Management For For NETSCOUT SYSTEMS, INC. CUSIP 64115T104 Meeting Type Annual Ticker Symbol NTCT Meeting Date 21-Aug-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 VICTOR A. DEMARINES For For 2 VINCENT J. MULLARKEY For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For COMMVAULT SYSTEMS INC. CUSIP Meeting Type Annual Ticker Symbol CVLT Meeting Date 22-Aug-2012 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 N. ROBERT HAMMER For For 2 KEITH GEESLIN For For 3 GARY B. SMITH For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote on Executive Compensation Management For For WUXI PHARMATECH (CAYMAN) INC. CUSIP Meeting Type Annual Ticker Symbol WX Meeting Date 06-Nov-2012 Item Proposal Proposed by Vote For/Against Management 01 Election of Directors: Xuesong Leng Management For Against 02 Election of Directors: Zhaohui Zhang Management For Against 03 Election of Directors: Ning Zhao Management For Against DFC GLOBAL CORP CUSIP 23324T107 Meeting Type Annual Ticker Symbol DLLR Meeting Date 08-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 DAVID JESSICK For For 2 MICHAEL KOOPER For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For RADWARE LTD. CUSIP M81873107 Meeting Type Annual Ticker Symbol RDWR Meeting Date 08-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1A. Election of Class I Director: Yehuda Zisapel Management For For 1B. Election of Class I Director: Avraham Asheri Management For For 2. Election of External Director: David Rubner Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Approve Director Liability Insurance Management For For 5. Ratify Appointment of Auditors Management For For MATRIX SERVICE COMPANY CUSIP Meeting Type Annual Ticker Symbol MTRX Meeting Date 15-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 JOHN R. HEWITT For For 2 MICHAEL J. HALL For For 3 I. EDGAR (ED) HENDRIX For For 4 PAUL K. LACKEY For For 5 TOM E. MAXWELL For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Approve Stock Compensation Plan Management For For THE HAIN CELESTIAL GROUP, INC. CUSIP Meeting Type Annual Ticker Symbol HAIN Meeting Date 15-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 IRWIN D. SIMON For For 2 RICHARD C. BERKE For For 3 JACK FUTTERMAN For For 4 MARINA HAHN For For 5 ANDREW R. HEYER For For 6 BRETT ICAHN For For 7 ROGER MELTZER For For 8 SCOTT M. O'NEIL For For 9 DAVID SCHECHTER For For 10 LAWRENCE S. ZILAVY For For 2 Advisory Vote on Executive Compensation Management For For 3 Amend Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For ARUBA NETWORKS, INC. CUSIP Meeting Type Annual Ticker Symbol ARUN Meeting Date 29-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 DOMINIC P. ORR For For 2 KEERTI MELKOTE For For 3 BERNARD GUIDON For For 4 EMMANUEL HERNANDEZ For For 5 MICHAEL R. KOUREY For For 6 WILLEM P. ROELANDTS For For 7 JUERGEN ROTTLER For For 8 DANIEL WARMENHOVEN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For AIR METHODS CORPORATION CUSIP Meeting Type Special Ticker Symbol AIRM Meeting Date 03-Dec-2012 Item Proposal Proposed by Vote For/Against Management 1. Increase Authorized Common Stock and Preferred Stock Management Against Against 2. Amend Stock Compensation Plan Management Against Against GLOBE SPECIALTY METALS INC. CUSIP 37954N206 Meeting Type Annual Ticker Symbol GSM Meeting Date 04-Dec-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 MR. BARGER For For 2 MR. DANJCZEK For For 3 MR. EIZENSTAT For For 4 MR. KESTENBAUM For For 5 MR. LAVIN For For 6 MR. SCHRIBER For For 2. Ratify Appointment of Independent Auditors Management For For TPC GROUP INC CUSIP 89236Y104 Meeting Type Special Ticker Symbol TPCG Meeting Date 05-Dec-2012 Item Proposal Proposed by Vote For/Against Management 1. Adopt Agreement and Plan of Merger Management Against Against 2. Approve Motion to Adjourn Meeting Management For For 3. Advisory Vote on Executive Compensation Management Against Against WOODWARD, INC. CUSIP Meeting Type Annual Ticker Symbol WWD Meeting Date 23-Jan-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 JAMES R. RULSEH For For 2 GREGG C. SENGSTACK For For 3 JOHN D. COHN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against LINDSAY CORPORATION CUSIP Meeting Type Annual Ticker Symbol LNN Meeting Date 28-Jan-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 HOWARD G. BUFFETT For For 2 MICHAEL C. NAHL For For 3 WILLIAM F. WELSH II For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against SALLY BEAUTY HOLDINGS, INC. CUSIP 79546E104 Meeting Type Annual Ticker Symbol SBH Meeting Date 30-Jan-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 CHRISTIAN A. BRICKMAN For For 2 MARSHALL E. EISENBERG For For 3 JOHN A. MILLER For For 2. Ratify Appointment of Independent Auditors Management For For 3. Declassify Board Shareholder Against For BEACON ROOFING SUPPLY, INC. CUSIP Meeting Type Annual Ticker Symbol BECN Meeting Date 13-Feb-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 ROBERT R. BUCK For For 2 PAUL M. ISABELLA For For 3 RICHARD W. FROST For For 4 JAMES J. GAFFNEY For For 5 PETER M. GOTSCH For For 6 NEIL S. NOVICH For For 7 STUART A. RANDLE For For 8 WILSON B. SEXTON For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For LIQUIDITY SERVICES, INC. CUSIP 53635B107 Meeting Type Annual Ticker Symbol LQDT Meeting Date 28-Feb-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 WILLIAM P. ANGRICK, III For For 2 DAVID A. PERDUE, JR. For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For RADWARE LTD. CUSIP M81873107 Meeting Type Special Ticker Symbol RDWR Meeting Date 27-Mar-2013 Item Proposal Proposed by Vote For/Against Management 1 Approve Stock Split Management For For SILICON LABORATORIES INC. CUSIP Meeting Type Annual Ticker Symbol SLAB Meeting Date 16-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 WILLIAM G. BOCK For For 2 R. TED ENLOE III For For 3 JACK R. LAZAR For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote on Executive Compensation Management For For COGENT COMMUNICATIONS GROUP INC. CUSIP 19239V302 Meeting Type Annual Ticker Symbol CCOI Meeting Date 18-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 DAVE SCHAEFFER For For 2 STEVEN D. BROOKS For For 3 EREL N. MARGALIT For For 4 TIMOTHY WEINGARTEN For For 5 RICHARD T. LIEBHABER For For 6 D. BLAKE BATH For For 7 MARC MONTAGNER For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For SIGNATURE BANK CUSIP 82669G104 Meeting Type Annual Ticker Symbol SBNY Meeting Date 24-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 JUDITH HUNTINGTON For For 2 MICHAEL PAPPAGALLO For For 3 JOHN TAMBERLANE For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For THE RYLAND GROUP, INC. CUSIP Meeting Type Annual Ticker Symbol RYL Meeting Date 24-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: William L. Jews Management For For 1B. Election of Directors: Ned Mansour Management For For 1C. Election of Directors: Robert E. Mellor Management For For 1D. Election of Directors: Norman J. Metcalfe Management For For 1E. Election of Directors: Larry T. Nicholson Management For For 1F. Election of Directors: Charlotte St. Martin Management For For 1G. Election of Directors: Robert G. Van Schoonenberg Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Approve Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For OLIN CORPORATION CUSIP Meeting Type Annual Ticker Symbol OLN Meeting Date 25-Apr-2013 Item Proposal Proposed by Vote For/Against Management Election of Directors: Management For For Election of Directors: Management For For Election of Directors: Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For GRACO INC. CUSIP Meeting Type Annual Ticker Symbol GGG Meeting Date 26-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 ERIC P. ETCHART For For 2 J. KEVIN GILLIGAN For For 3 WILLIAM G. VAN DYKE For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Adopt Majority Voting for Directors Management For For STURM, RUGER & COMPANY, INC. CUSIP Meeting Type Annual Ticker Symbol RGR Meeting Date 30-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 C. MICHAEL JACOBI For For 2 JOHN A. COSENTINO, JR. For For 3 JAMES E. SERVICE For For 4 AMIR P. ROSENTHAL For For 5 RONALD C. WHITAKER For For 6 PHILLIP C. WIDMAN For For 7 MICHAEL O. FIFER For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote on Executive Compensation Management For For HERITAGE-CRYSTAL CLEAN, INC. CUSIP 42726M106 Meeting Type Annual Ticker Symbol HCCI Meeting Date 02-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 CHARLES E. SCHALLIOL For For 2 BRIAN RECATTO For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Transact Other Business Management Against Against J2 GLOBAL INC CUSIP 48123V102 Meeting Type Annual Ticker Symbol JCOM Meeting Date 07-May-2013 Item Proposal Proposed by Vote For/Against Management Election of Directors: Douglas Y. Bech Management For For Election of Directors: Robert J. Cresci Management For For Election of Directors: W. Brian Kretzmer Management For For Election of Directors: Richard S. Ressler Management For For Election of Directors: Stephen Ross Management For For Election of Directors: Michael P. Schulhof Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Transact Other Business Management For For NPS PHARMACEUTICALS, INC. CUSIP 62936P103 Meeting Type Annual Ticker Symbol NPSP Meeting Date 07-May-2013 Item Proposal Proposed by Vote For/Against Management Election of Directors: Michael W. Bonney Management For For Election of Directors: Colin Broom Management For For Election of Directors: Georges Gemayel Management For For Election of Directors: Pedro Granadillo Management For For Election of Directors: James G. Groninger Management For For Election of Directors: Francois nader Management For For Election of Directors: Rachel R. Selisker Management For For Election of Directors: Peter G. Tombros Management For For 2. Amend Stock Compensation Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For COHEN & STEERS, INC. CUSIP 19247A100 Meeting Type Annual Ticker Symbol CNS Meeting Date 08-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Martin Cohen Management For For 1B. Election of Directors: Robert H. Steers Management For For 1C. Election of Directors: Peter L. Rhein Management For For 1D. Election of Directors: Richard P. Simon Management For For 1E. Election of Directors: Edmond D. Villani Management For For 1F. Election of Directors: Bernard B. Winograd Management For For 2. Amend Stock Compensation Plan Management For For 3. Amend Stock Compensation Plan Management For For 4. Amend Employee Stock Purchase Plan Management For For 5. Ratify Appointment of Independent Auditors Management For For 6. Advisory Vote on Executive Compensation Management For For ANIXTER INTERNATIONAL INC. CUSIP Meeting Type Annual Ticker Symbol AXE Meeting Date 09-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Lord James Blyth Management For For 1B. Election of Directors: Frederic F. Brace Management For For 1C. Election of Directors: Linda Walker Bynoe Management For For 1D. Election of Directors: Robert J. Eck Management For For 1E. Election of Directors: Robert W. Grubbs Management For For 1F. Election of Directors: F. Philip Handy Management For For 1G. Election of Directors: Malvyn N. Klein Management For For 1H. Election of Directors: George Munoz Management For For 1I. Election of Directors: Stuart M. Sloan Management For For 1J. Election of Directors: Matthew Zell Management For For 1K. Election of Directors: Samuel Zell Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For SOLARWINDS, INC. CUSIP 83416B109 Meeting Type Annual Ticker Symbol SWI Meeting Date 09-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 J. BENJAMIN NYE For For 2 KEVIN B. THOMPSON For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Approve Motion to Adjourn Meeting Management For For SELECT COMFORT CORPORATION CUSIP 81616X103 Meeting Type Annual Ticker Symbol SCSS Meeting Date 14-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Michael J. Harrison Management For For 1B. Election of Directors: Shelly R. Ibach Management For For 1C. Election of Directors: David T. Kollat Management For For 2. Amend Stock Compensation Plan Management Against Against 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For BUFFALO WILD WINGS, INC. CUSIP Meeting Type Annual Ticker Symbol BWLD Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 SALLY J. SMITH For For 2 J. OLIVER MAGGARD For For 3 JAMES M. DAMIAN For For 4 DALE M. APPLEQUIST For For 5 WARREN E. MACK For For 6 MICHAEL P. JOHNSON For For 7 JERRY R. ROSE For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For HITTITE MICROWAVE CORP CUSIP 43365Y104 Meeting Type Annual Ticker Symbol HITT Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 ERNEST L. GODSHALK For For 2 RICK D. HESS For For 3 ADRIENNE M. MARKHAM For For 4 BRIAN P. MCALOON For For 5 COSMO S. TRAPANI For For 6 FRANKLIN WEIGOLD For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For PIONEER ENERGY SERVICES CORP CUSIP Meeting Type Annual Ticker Symbol PES Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 JOHN MICHAEL RAUH For For 2. Amend Stock Compensation Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For POLYPORE INTERNATIONAL INC. CUSIP 73179V103 Meeting Type Annual Ticker Symbol PPO Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 CHARLES L. COONEY For For 2 DAVID A. ROBERTS For For 3 ROBERT B. TOTH For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For BRUKER CORPORATION CUSIP Meeting Type Annual Ticker Symbol BRKR Meeting Date 16-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 WOLF-DIETER EMMERICH For For 2 BRENDA J. FURLONG For For 3 FRANK H. LAUKIEN For For 4 RICHARD A. PACKER For For 2. Ratify Appointment of Independent Auditors Management For For WEST MARINE, INC. CUSIP Meeting Type Annual Ticker Symbol WMAR Meeting Date 16-May-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 RANDOLPH K. REPASS For For 2 MATTHEW L. HYDE For For 3 DENNIS F. MADSEN For For 4 JAMES F. NORDSTROM, JR. For For 5 ROBERT D. OLSEN For For 6 BARBARA L. RAMBO For For 7 ALICE M. RICHTER For For 8 CHRISTIANA SHI For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For THORATEC CORPORATION CUSIP Meeting Type Annual Ticker Symbol THOR Meeting Date 22-May-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 NEIL F. DIMICK For For 2 GERHARD F. BURBACH For For 3 J. DANIEL COLE For For 4 STEVEN H. COLLIS For For 5 D. KEITH GROSSMAN For For 6 WILLIAM A. HAWKINS For For 7 PAUL A. LAVIOLETTE For For 8 DANIEL M. MULVENA For For 9 TODD C. SCHERMERHORN For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For ACADIA HEALTHCARE COMPANY, INC. CUSIP 00404A109 Meeting Type Annual Ticker Symbol ACHC Meeting Date 23-May-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 WILLIAM F. GRIECO For For 2 JOEY A. JACOBS For For 3 KYLE D. LATTNER For For 4 REEVE B. WAUD For For 2 Amend Cash/Stock Bonus Plan Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Frequency of Advisory Vote on Executive Compensation Management 3 Years For 5 Ratify Appointment of Independent Auditors Management For For HFF, INC. CUSIP 40418F108 Meeting Type Annual Ticker Symbol HF Meeting Date 23-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 DEBORAH H. MCANENY For For 2 JOHN H. PELUSI, JR. For For 3 STEVEN E. WHEELER For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For CORE-MARK HOLDING COMPANY, INC. CUSIP Meeting Type Annual Ticker Symbol CORE Meeting Date 24-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Robert A. Allen Management For For 1B. Election of Directors: Stuart W. Booth Management For For 1C. Election of Directors: Gary F. Colter Management For For 1D. Election of Directors: Robert G. Gross Management For For 1E. Election of Directors: L. William Krause Management For For 1F. Election of Directors: Thomas B. Perkins Management For For 1G. Election of Directors: Harvey L. Tepner Management For For 1H. Election of Directors: Randolph I. Thornton Management For For 1I. Election of Directors: J. Michael Walsh Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For SUN HYDRAULICS CORPORATION CUSIP Meeting Type Annual Ticker Symbol SNHY Meeting Date 28-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 MARC BERTONECHE For For 2 PHILIPPE LEMAITRE For For 2. Ratify Appointment of Independent Auditors Management Against Against 3. Advisory Vote on Executive Compensation Management For For AIR METHODS CORPORATION CUSIP Meeting Type Annual Ticker Symbol AIRM Meeting Date 30-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 GEORGE W. BELSEY For For 2 C. DAVID KIKUMOTO For For 3 MG CARL H. MCNAIR, JR. For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For OLD DOMINION FREIGHT LINE, INC. CUSIP Meeting Type Annual Ticker Symbol ODFL Meeting Date 31-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 EARL E. CONGDON For For 2 DAVID S. CONGDON For For 3 JOHN R. CONGDON For For 4 J. PAUL BREITBACH For For 5 JOHN R. CONGDON, JR. For For 6 ROBERT G. CULP, III For For 7 JOHN D. KASARDA For For 8 LEO H. SUGGS For For 9 D. MICHAEL WRAY For For 2. Advisory Vote on Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For DSW, INC. CUSIP 23334L102 Meeting Type Annual Ticker Symbol DSW Meeting Date 05-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Henry L. Aaron Management For For 1B. Election of Directors: elaine J. Eisenman Management For For 1C. Election of Directors: Joanna T. Lau Management For For 1D. Election of Directors: Jospeh A. Schottenstein Management For For 2A. Election of Directors: James O'Donnell Management For For 3. Advisory Vote on Executive Compensation Management For For IMPERVA INC CUSIP 45321L100 Meeting Type Annual Ticker Symbol IMPV Meeting Date 05-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 THERESIA GOUW For For 2 FRANK SLOOTMAN For For 3 DAVID STROHM For For 2. Ratify Appointment of Independent Auditors Management For For IPC THE HOSPITALIST COMPANY, INC CUSIP 44984A105 Meeting Type Annual Ticker Symbol IPCM Meeting Date 05-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 FRANCESCO FEDERICO, MD For For 2 C. THOMAS SMITH For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote on Executive Compensation Management For For LIVEPERSON, INC. CUSIP Meeting Type Annual Ticker Symbol LPSN Meeting Date 06-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 WILLIAM G. WESEMANN For For 2. Ratify Appointment of Independent Auditors Management Against Against 3. Advisory Vote on Executive Compensation Management Against Against SAPIENT CORPORATION CUSIP Meeting Type Annual Ticker Symbol SAPE Meeting Date 06-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: James M. Benson Management For For 1B. Election of Directors: Hermann Buerger Management For For 1C. Election of Directors: Jerry A. Greenberg Management For For 1D. Election of Directors: Alan J. Herrick Management For For 1E. Election of Directors: J. Stuart Moore Management For For 1F. Election of Directors: Robert L. Rosen Management For For 1G. Election of Directors: Eva M. Sage-Gavin Management For For 1H. Election of Directors: Ashok Shah Management For For 1I. Election of Directors: Vijay Singal Management For For 2. Ratify Appointment of Independent Auditors Management Against Against 3. Advisory Vote on Executive Compensation Management For For CAI INTERNATIONAL, INC. CUSIP 12477X106 Meeting Type Annual Ticker Symbol CAP Meeting Date 07-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 MASAAKI NISHIBORI For For 2 DAVID G. REMINGTON For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For CARRIZO OIL & GAS, INC. CUSIP Meeting Type Annual Ticker Symbol CRZO Meeting Date 11-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 S.P. JOHNSON IV For For 2 STEVEN A. WEBSTER For For 3 THOMAS L. CARTER, JR. For For 4 ROBERT F. FULTON For For 5 F. GARDNER PARKER For For 6 ROGER A. RAMSEY For For 7 FRANK A. WOJTEK For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For DEALERTRACK TECHNOLOGIES, INC. CUSIP Meeting Type Annual Ticker Symbol TRAK Meeting Date 11-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 ANN B. LANE For For 2 JOHN J. MCDONNELL, JR. For For 3 BARRY ZWARENSTEIN For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote on Executive Compensation Management For For STAMPS.COM INC. CUSIP Meeting Type Annual Ticker Symbol STMP Meeting Date 12-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 MOHAN ANANDA For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For STIFEL FINANCIAL CORP. CUSIP Meeting Type Annual Ticker Symbol SF Meeting Date 12-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 MICHAEL W. BROWN For For 2 JOHN P. DUBINSKY For For 3 ROBERT E. GRADY For For 4 THOMAS B. MICHAUD For For 5 JAMES M. OATES For For 6 BEN A. PLOTKIN For For 7 MICHAEL J. ZIMMERMAN For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For BROOKDALE SENIOR LIVING INC. CUSIP Meeting Type Annual Ticker Symbol BKD Meeting Date 13-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 JACKIE M. CLEGG For For 2 RANDAL A. NARDONE For For 3 JAMES R. SEWARD For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote on Executive Compensation Management For For MEDASSETS, INC. CUSIP Meeting Type Annual Ticker Symbol MDAS Meeting Date 13-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 JOHN A. BARDIS For For 2 HARRIS HYMAN IV For For 3 TERRENCE J. MULLIGAN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Amend Stock Compensation Plan Management For For 5. Approve Stock Compensation Plan Management For For STAGE STORES, INC. CUSIP 85254C305 Meeting Type Annual Ticker Symbol SSI Meeting Date 13-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1A Election of Directors: Alan Barocas Management For For 1B Election of Directors: Diane Ellis Management For For 1C Election of Directors: Michael Glazer Management For For 1D Election of Directors: Gabrielle Greene Management For For 1E Election of Directors: Earl Hesterberg Management For For 1F Election of Directors: Lisa Kranc Management For For 1G Election of Directors: William Montgoris Management For For 1H Election of Directors: C. Clayton Reasor Management For For 1I Election of Directors: David Schwartz Management For For 1J Election of Directors: Ralph Scozzafava Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For THE CORPORATE EXECUTIVE BOARD COMPANY CUSIP 21988R102 Meeting Type Annual Ticker Symbol CEB Meeting Date 13-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 THOMAS L. MONAHAN III For For 2 GREGOR S. BAILAR For For 3 STEPHEN M. CARTER For For 4 GORDON J. COBURN For For 5 L. KEVIN COX For For 6 NANCY J. KARCH For For 7 DANIEL O. LEEMON For For 8 JEFFREY R. TARR For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For DXP ENTERPRISES, INC. CUSIP Meeting Type Annual Ticker Symbol DXPE Meeting Date 20-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 DAVID R. LITTLE For For 2 CLETUS DAVIS For For 3 TIMOTHY P. HALTER For For 2. Advisory Vote on Executive Compensation Management For For Century Growth Opportunities Fund BE AEROSPACE, INC. CUSIP Meeting Type Annual Ticker Symbol BEAV Meeting Date 25-Jul-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 RICHARD G. HAMERMESH For For 2 AMIN J. KHOURY For For 2. Advisory Vote on Executive Compensation Management Against Against 3. Approve Company Name Change Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Amend Stock Compensation Plan Management Against Against JAZZ PHARMACEUTICALS PLC CUSIP G50871105 Meeting Type Annual Ticker Symbol JAZZ Meeting Date 27-Jul-2012 Item Proposal Proposed by Vote For/Against Management Election of Directors: Kenneth W. O'Keefe Management For For Election of Directors: Alan M. Sebulsky Management For For Election of Directors: Catherine A. Sohn, Pharm.D. Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Frequency of Advisory Vote on Executive Compensation Management 3 Years For NETSCOUT SYSTEMS, INC. CUSIP 64115T104 Meeting Type Annual Ticker Symbol NTCT Meeting Date 21-Aug-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 VICTOR A. DEMARINES For For 2 VINCENT J. MULLARKEY For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For CASEY'S GENERAL STORES, INC. CUSIP Meeting Type Annual Ticker Symbol CASY Meeting Date 14-Sep-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 KENNETH H. HAYNIE For For 2 WILLIAM C. KIMBALL For For 3 RICHARD A. WILKEY For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For CYBERONICS, INC. CUSIP 23251P102 Meeting Type Annual Ticker Symbol CYBX Meeting Date 19-Sep-2012 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 GUY C. JACKSON For For 2 JOSEPH E. LAPTEWICZ, JR For For 3 DANIEL J. MOORE For For 4 HUGH M. MORRISON For For 5 ALFRED J. NOVAK For For 6 ARTHUR L. ROSENTHAL For For 7 JON T. TREMMEL For For 2 Amend Stock Compensation Plan Management For For 3 Approve Cash/Stock Bonus Plan Management For For 4 Ratify Appointment of Independent Auditors Management For For 5 Advisory Vote on Executive Compensation Management For For REXNORD CORPORATION CUSIP 76169B102 Meeting Type Annual Ticker Symbol RXN Meeting Date 20-Sep-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 TODD A. ADAMS For For 2 LAURENCE M. BERG For For 3 GEORGE M. SHERMAN For For 2. Advisory Vote on Executive Compensation Management For For 3. Frequency of Advisory Vote on Executive Compensation Management 1 Year Against 4. Ratify Appointment of Independent Auditors Management For For RESMED INC. CUSIP Meeting Type Annual Ticker Symbol RMD Meeting Date 15-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Dr. Peter Farrell Management For For 1B. Election of Directors: Dr. Gary Pace Management For For 1C. Election of Directors: Ronald Taylor Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Amend Employee Stock Purchase Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For ARUBA NETWORKS, INC. CUSIP Meeting Type Annual Ticker Symbol ARUN Meeting Date 29-Nov-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 DOMINIC P. ORR For For 2 KEERTI MELKOTE For For 3 BERNARD GUIDON For For 4 EMMANUEL HERNANDEZ For For 5 MICHAEL R. KOUREY For For 6 WILLEM P. ROELANDTS For For 7 JUERGEN ROTTLER For For 8 DANIEL WARMENHOVEN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For PAREXEL INTERNATIONAL CORPORATION CUSIP Meeting Type Annual Ticker Symbol PRXL Meeting Date 06-Dec-2012 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 EDUARD E. HOLDENER For For 2 RICHARD L. LOVE For For 2. Advisory Vote on Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Authorize Common Stock Increase Management For For 5. Ratify Appointment of Independent Auditors Management For For MSC INDUSTRIAL DIRECT CO., INC. CUSIP Meeting Type Annual Ticker Symbol MSM Meeting Date 17-Jan-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 MITCHELL JACOBSON For For 2 DAVID SANDLER For For 3 JONATHAN BYRNES For For 4 ROGER FRADIN For For 5 ERIK GERSHWIND For For 6 LOUISE GOESER For For 7 DENIS KELLY For For 8 PHILIP PELLER For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For D.R. HORTON, INC. CUSIP 23331A109 Meeting Type Annual Ticker Symbol DHI Meeting Date 24-Jan-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Donald R. Horton Management For For 1B. Election of Directors: Bradley S. Anderson Management For For 1C. Election of Directors: Michael R. Buchanan Management For For 1D. Election of Directors: Michael W. Hewatt Management For For 1E. Election of Directors: Bob G. Scott Management For For 1F. Election of Directors: Donald J. Tomnitz Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For MWI VETERINARY SUPPLY, INC. CUSIP 55402X105 Meeting Type Annual Ticker Symbol MWIV Meeting Date 05-Feb-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 KEITH E. ALESSI For For 2 BRUCE C. BRUCKMANN For For 3 JAMES F. CLEARY, JR. For For 4 JOHN F. MCNAMARA For For 5 A. CRAIG OLSON For For 6 ROBERT N. REBHOLTZ, JR. For For 7 WILLIAM J. ROBISON For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Approve Stock Compensation Plan Management For For NORDSON CORPORATION CUSIP Meeting Type Annual Ticker Symbol NDSN Meeting Date 26-Feb-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 LEE C. BANKS For For 2 RANDOLPH W. CARSON For For 3 MICHAEL F. HILTON For For 4 VICTOR L. RICHEY, JR. For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Approve Stock Compensation Plan Management For For F5 NETWORKS, INC. CUSIP Meeting Type Annual Ticker Symbol FFIV Meeting Date 13-Mar-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Class I Director: Michael Dreyer Management For For 1B. Election of Class I Director: Sandra Bergeron Management For For 1C. Election of Class II Director: Deborah L. Bevier Management For For 1D. Election of Class II Director: Alan J. Higginson Management For For 1E. Election of Class II Director: John McAdam Management For For 1F. Election of Class III Director: Stephen Smith Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Declassify Board Management For For THE COOPER COMPANIES, INC. CUSIP Meeting Type Annual Ticker Symbol COO Meeting Date 21-Mar-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: A. Thomas Bender Management For For 1B. Election of Directors: Michael H. Kalkstein Management For For 1C. Election of Directors: Jody Lindell Management For For 1D. Election of Directors: Gary S. Petersmeyer Management For For 1E. Election of Directors: Donald Press Management For For 1F. Election of Directors: Steven Rosenberg Management For For 1G. Election of Directors: Allan E. Rubenstein, MD Management For For 1H. Election of Directors: Robert S. Weiss Management For For 1I. Election of Directors: Stanley Zinberg, MD Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For HANESBRANDS INC. CUSIP Meeting Type Annual Ticker Symbol HBI Meeting Date 03-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 LEE A. CHADEN For For 2 BOBBY J. GRIFFIN For For 3 JAMES C. JOHNSON For For 4 JESSICA T. MATHEWS For For 5 J. PATRICK MULCAHY For For 6 RONALD L. NELSON For For 7 RICHARD A. NOLL For For 8 ANDREW J. SCHINDLER For For 9 ANN E. ZIEGLER For For 2. Amend Stock Compensation Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For A.O. SMITH CORPORATION CUSIP Meeting Type Annual Ticker Symbol AOS Meeting Date 15-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 GLOSTER B. CURRENT, JR. For For 2 WILLIAM P. GREUBEL For For 3 IDELLE K. WOLF For For 4 GENE C. WULF For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Increase authorized shares of Common Stock Management Against Against 5. Decrease authorized shares of Class A Common Stock Management Against Against WHIRLPOOL CORPORATION CUSIP Meeting Type Annual Ticker Symbol WHR Meeting Date 16-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Samuel R. Allen Management For For 1B. Election of Directors: Gary T. DiCamillo Management For For 1C. Election of Directors: Diane M. Dietz Management For For 1D. Election of Directors: Jeff M. Fettig Management For For 1E. Election of Directors: Michael F. Johnston Management For For 1F. Election of Directors: William T. Kerr Management For For 1G. Election of Directors: John D. Liu Management For For 1H. Election of Directors: Harish Manwani Management For For 1I. Election of Directors: William D. Perez Management For For 1J. Election of Directors: Michael A. Todman Management For For 1K. Election of Directors: Michael D. White Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Approve Stock Compensation Plan Management For For 5. Shareholder Approval of Certain Executive Agreements Shareholder Against For WADDELL & REED FINANCIAL, INC. CUSIP Meeting Type Annual Ticker Symbol WDR Meeting Date 17-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 HENRY J. HERRMANN For For 2 JAMES M. RAINES For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For ASSOCIATED BANC-CORP CUSIP Meeting Type Annual Ticker Symbol ASBC Meeting Date 23-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 JOHN F. BERGSTROM For For 2 RUTH M. CROWLEY For For 3 PHILIP B. FLYNN For For 4 RONALD R. HARDER For For 5 WILLIAM R. HUTCHINSON For For 6 ROBERT A. JEFFE For For 7 EILEEN A. KAMERICK For For 8 RICHARD T. LOMMEN For For 9 J. DOUGLAS QUICK For For 10 KAREN T. VAN LITH For For 11 JOHN (JAY) B. WILLIAMS For For 2. Approve Stock Compensation Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For PERKINELMER, INC. CUSIP Meeting Type Annual Ticker Symbol PKI Meeting Date 23-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Peter Barrett Management For For 1B. Election of Directors: Robert F. Friel Management For For 1C. Election of Directors: Nicholas A. Lopardo Management For For 1D. Election of Directors: Alexis P. Michas Management For For 1E. Election of Directors: James C. Mullen Management For For 1F. Election of Directors: Vicki L. Sato, Ph.D. Management For For 1G. Election of Directors: Kenton J. Sicchitano Management For For 1H. Election of Directors: Patrick J. Sullivan Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against LITTELFUSE, INC. CUSIP Meeting Type Annual Ticker Symbol LFUS Meeting Date 26-Apr-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 T.J. CHUNG For For 2 CARY T. FU For For 3 ANTHONY GRILLO For For 4 GORDON HUNTER For For 5 JOHN E. MAJOR For For 6 WILLIAM P. NOGLOWS For For 7 RONALD L. SCHUBEL For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For BROADSOFT, INC. CUSIP 11133B409 Meeting Type Annual Ticker Symbol BSFT Meeting Date 02-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 JOHN J. GAVIN, JR. For For 2 CHARLES L. ILL, III For For 3 MICHAEL TESSLER For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For KANSAS CITY SOUTHERN CUSIP Meeting Type Annual Ticker Symbol KSU Meeting Date 02-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 TERRENCE P. DUNN For For 2 ANTONIO O. GARZA, JR. For For 3 DAVID L. STARLING For For 2. Ratify Appointment of Independent Auditors Management For For 3. Adopt Stock Option Plan Management For For 4. Advisory Vote on Executive Compensation Management For For 5. Require annual election of Directors Shareholder For Against HELIX ENERGY SOLUTIONS GROUP, INC. CUSIP 42330P107 Meeting Type Annual Ticker Symbol HLX Meeting Date 07-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 OWEN KRATZ For For 2 JOHN V. LOVOI For For 3 JAN RASK For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For ITT CORPORATION CUSIP Meeting Type Annual Ticker Symbol ITT Meeting Date 07-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Denise L. Ramos Management For For 1B. Election of Directors: Frank T. Macinnis Management For For 1C. Election of Directors: Orlando D. Ashford Management For For 1D. Election of Directors: Peter D'Aloia Management For For 1E. Election of Directors: Donald DeFosset, Jr. Management For For 1F. Election of Directors: Christina A. Gold Management For For 1G. Election of Directors: Richard P. Lavin Management For For 1H. Election of Directors: Donald J. Stebbins Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For WHITING PETROLEUM CORPORATION CUSIP Meeting Type Annual Ticker Symbol WLL Meeting Date 07-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 THOMAS L. ALLER For For 2 MICHAEL B. WALEN For For 2. Approve Stock Compensation Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For BROWN & BROWN, INC. CUSIP Meeting Type Annual Ticker Symbol BRO Meeting Date 08-May-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 J. HYATT BROWN For For 2 SAMUEL P. BELL, III For For 3 HUGH M. BROWN For For 4 J. POWELL BROWN For For 5 BRADLEY CURREY, JR. For For 6 THEODORE J. HOEPNER For For 7 JAMES S. HUNT For For 8 TONI JENNINGS For For 9 TIMOTHY R. M. MAIN For For 10 H. PALMER PROCTOR, JR. For For 11 WENDELL S. REILLY For For 12 CHILTON D. VARNER For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote on Executive Compensation Management For For UNITED RENTALS, INC. CUSIP Meeting Type Annual Ticker Symbol URI Meeting Date 08-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Jenne K. Britell Management For For 1B. Election of Directors: Jose B. Alvarez Management For For 1C. Election of Directors: Bobby J. Griffin Management For For 1D. Election of Directors: Michael J. Kneeland Management For For 1E. Election of Directors: Pierre E. Leroy Management For For 1F. Election of Directors: Singleton B. McAllister Management For For 1G. Election of Directors: Brian D. Mcauley Management For For 1H. Election of Directors: John S. McKinney Management For For 1I. Election of Directors: James H. Ozanne Management For For 1J. Election of Directors: Jason D. Papastavrou Management For For 1K. Election of Directors: Filippo Passerini Management For For 1L. Election of Directors: Donald C. Roof Management For For 1M. Election of Directors: Keith Wimbush Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For ANIXTER INTERNATIONAL INC. CUSIP Meeting Type Annual Ticker Symbol AXE Meeting Date 09-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Lord James Blyth Management For For 1B. Election of Directors: Frederic F. Brace Management For For 1C. Election of Directors: Linda Walker Bynoe Management For For 1D. Election of Directors: Robert J. Eck Management For For 1E. Election of Directors: Robert W. Grubbs Management For For 1F. Election of Directors: F. Philip Handy Management For For 1G. Election of Directors: Melvyn N. Klein Management For For 1H. Election of Directors: George Munoz Management For For 1I. Election of Directors: Stuart M. Sloan Management For For 1J. Election of Directors: Matthew Zell Management For For 1K. Election of Directors: Samuel Zell Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For HANGER, INC. CUSIP 41043F208 Meeting Type Annual Ticker Symbol HGR Meeting Date 09-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 VINIT K. ASAR For For 2 THOMAS P. COOPER, M.D. For For 3 CYNTHIA L. FELDMANN For For 4 ERIC A. GREEN For For 5 STEPHEN E. HARE For For 6 ISAAC KAUFMAN For For 7 THOMAS F. KIRK For For 8 PATRICIA B. SHRADER For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For HUB GROUP, INC. CUSIP Meeting Type Annual Ticker Symbol HUBG Meeting Date 09-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 DAVID P. YEAGER For For 2 MARK A. YEAGER For For 3 GARY D. EPPEN For For 4 CHARLES R. REAVES For For 5 MARTIN P. SLARK For For 6 JONATHAN P. WARD For For 2. Advisory Vote on Executive Compensation Management For For MEDNAX, INC. CUSIP 58502B106 Meeting Type Annual Ticker Symbol MD Meeting Date 09-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 CESAR L. ALVAREZ For For 2 WALDEMAR A. CARLO, M.D. For For 3 MICHAEL B. FERNANDEZ For For 4 ROGER K. FREEMAN, M.D. For For 5 PAUL G. GABOS For For 6 P.J. GOLDSCHMIDT, M.D. For For 7 MANUEL KADRE For For 8 ROGER J. MEDEL, M.D. For For 9 DONNA E. SHALALA PH.D. For For 10 ENRIQUE J. SOSA PH.D. For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For SOLARWINDS, INC. CUSIP 83416B109 Meeting Type Annual Ticker Symbol SWI Meeting Date 09-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 J. BENJAMIN NYE For For 2 KEVIN B. THOMPSON For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Approve Motion to Adjourn Meeting Management For For AKAMAI TECHNOLOGIES, INC. CUSIP 00971T101 Meeting Type Annual Ticker Symbol AKAM Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Pamela J. Craig Management For For 1B. Election of Directors: F. Thomson Leighton Management For For 1C. Election of Directors: Paul Sagan Management For For 1D. Election of Directors: Naomi O. Seligman Management For For 2. Approve Stock Compensation Plan Management For For 3A. Declassify Board Management For For 3B. Amend Articles to Provide for Removal of Directors Management For For 3C. Eliminate Supermajority Voting Requirements Management For For 4. Advisory Vote on Executive Compensation Management For For 5. Ratify Appointment of Independent Auditors Management For For BUFFALO WILD WINGS, INC. CUSIP Meeting Type Annual Ticker Symbol BWLD Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 SALLY J. SMITH For For 2 J. OLIVER MAGGARD For For 3 JAMES M. DAMIAN For For 4 DALE M. APPLEQUIST For For 5 WARREN E. MACK For For 6 MICHAEL P. JOHNSON For For 7 JERRY R. ROSE For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For CARDTRONICS, INC. CUSIP 14161H108 Meeting Type Annual Ticker Symbol CATM Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 STEVEN A. RATHGABER For For 2 MARK ROSSI For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For UNIVERSAL HEALTH SERVICES, INC. CUSIP Meeting Type Annual Ticker Symbol UHS Meeting Date 15-May-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 ROBERT H. HOTZ For For DRIL-QUIP, INC. CUSIP Meeting Type Annual Ticker Symbol DRQ Meeting Date 16-May-2013 Item Proposal Proposed by Vote For/Against Management Election of Directors: Alexander P. Shukis Management For For Election of Directors: Terence B. Jupp Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For AXIALL CORPORATION CUSIP 05463D100 Meeting Type Annual Ticker Symbol AXLL Meeting Date 21-May-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Paul D. Carrico Management For For 1B. Election of Directors: T. Kevin Denicola Management For For 1C. Election of Directors: Patrick J. Fleming Management For For 1D. Election of Directors: Robert M. Gervis Management For For 1E. Election of Directors: Victoria F. Haynes Management For For 1F. Election of Directors: Stephen E. Macadam Management For For 1G. Election of Directors: Michael H. McGarry Management For For 1H. Election of Directors: William L. Mansfield Management For For 1I. Election of Directors: Mark L. Noetzel Management For For 1J. Election of Directors: Robert Ripp Management For For 1K. Election of Directors: David N. Weinstein Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For ANSYS, INC. CUSIP 03662Q105 Meeting Type Annual Ticker Symbol ANSS Meeting Date 22-May-2013 Item Proposal Proposed by Vote For/Against Management Election of Directors: Ronald W. Hovsepian Management For For Election of Directors: Michael C. Thurk Management For For Election of Directors: Barbara V. Scherer Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management Against Against ONYX PHARMACEUTICALS, INC. CUSIP Meeting Type Annual Ticker Symbol ONXX Meeting Date 23-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 CORINNE H. NEVINNY For For 2 THOMAS G. WIGGANS For For 2. Amend Stock Compensation Plan Management Against Against 3. Approve Cash/Stock Bonus Plan Management For For 4. Amend Employee Stock Purchase Plan Management For For 5. Advisory Vote on Executive Compensation Management For For 6. Ratify Appointment of Independent Auditors Management For For ROPER INDUSTRIES, INC. CUSIP Meeting Type Annual Ticker Symbol ROP Meeting Date 24-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 DAVID W. DEVONSHIRE For For 2 JOHN F. FORT III For For 3 BRIAN D. JELLISON For For 2. Advisory Vote on Executive Compensation Management For For 3. Amend Articles to Provide for Annual Election of Directors Management For For 4. Ratify Appointment of Independent Auditors Management For For URBAN OUTFITTERS, INC. CUSIP Meeting Type Annual Ticker Symbol URBN Meeting Date 28-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 SCOTT A. BELAIR For For 2 ROBERT H. STROUSE For For 3 MARGARET HAYNE Withheld Against 2. Approve Performance Goals in Stock Incentive Plan Management For For 3. Approve Charter Amendment - Majority Voting for Directors Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Establish Independent Chairman Shareholder For Against 6. Board Nominee Requirements Shareholder Against For JARDEN CORPORATION CUSIP Meeting Type Annual Ticker Symbol JAH Meeting Date 30-May-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 IAN G. H. ASHKEN For For 2 WILLIAM P. LAUDER For For 3 ROBERT L. WOOD For For 2 Approve Stock Compensation Plan Management For For 3 Adopt Employee Stock Purchase Plan Management For For 4 Ratify Appointment of Independent Auditors Management For For 5 Advisory Vote on Executive Compensation Management For For 6 Declassify Board Shareholder For Against NXP SEMICONDUCTOR NV CUSIP N6596X109 Meeting Type Annual Ticker Symbol NXPI Meeting Date 30-May-2013 Item Proposal Proposed by Vote For/Against Management 1B. Adopt Annual Accounts Management For For 2A. Grant Discharge to Directors Management For For 3A. Re-Appoint R.L. Clemmer as Executive Director Management For For 3B. Re-Appoint Sir Peter Bonfield as Non-Executive Director Management For For 3C. Re-Appoint J.P. Huth as Non-Executive Director Management For For 3D. Re-Appoint R. Mackenzie as Non-Executive Director Management For For 3E. Re-Appoint E. Durban as Non-Executive Director Management For For 3F. Re-Appoint K.A. Goldmanas Non-Executive Director Management For For 3G. Re-Appoint J. Kaeser as Non-Executive Director Management For For 3H. Re-Appoint I. Loring as Non-Executive Director Management For For 3I. Re-Appoint M. Plantevin as Non-Executive Director Management For For 3J. Re-Appoint V. Bhatia as Non-Executive Director Management For For 3K. Re-Appoint J.P. Saad as Non-Executive Director Management For For 4. Authorization to Repurchase Shares Management For For VERA BRADLEY INC CUSIP 92335C106 Meeting Type Annual Ticker Symbol VRA Meeting Date 30-May-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 B. BRADLEY BAEKGAARD For For 2 RICHARD BAUM For For 3 PATRICIA R. MILLER For For 4 FRANCES P. PHILIP For For 2. Ratify Appointment of Independent Auditors Management For For IPG PHOTONICS CORPORATION CUSIP 44980X109 Meeting Type Annual Ticker Symbol IPGP Meeting Date 04-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 V.P. GAPONTSEV, PH.D. For For 2 EUGENE SCHERBAKOV, PH.D For For 3 IGOR SAMARTSEV For For 4 ROBERT A. BLAIR For For 5 MICHAEL C. CHILD For For 6 WILLIAM F. KRUPKE, PH.D For For 7 HENRY E. GAUTHIER For For 8 WILLIAM S. HURLEY For For 9 JOHN R. PEELER For For 2. Ratify Appointment of Independent Auditors Management For For DSW, INC. CUSIP 23334L102 Meeting Type Annual Ticker Symbol DSW Meeting Date 05-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors: Henry L. Aaron Management For For 1B. Election of Directors: Elaine J. Eisenman Management For For 1C. Election of Directors: Joanna T. Lau Management For For 1D. Election of Directors: Joseph A. Schottenstein Management For For 2A. Election of Directors: James O'Donell Management For For 3. Advisory Vote on Executive Compensation Management For For ALLIANCE DATA SYSTEMS CORPORATION CUSIP Meeting Type Annual Ticker Symbol ADS Meeting Date 06-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1A Election of Directors: Lawrence M. Benveniste Management For For 1B Election of Directors: D. Keith Cobb Management For For 1C Election of Directors: Kenneth R. Jensen Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Declassify Board Management For For 4. Restore Right to Call a Special Meeting Management For For 5. Ratify Appointment of Independent Auditors Management For For TW TELECOM INC. CUSIP 87311L104 Meeting Type Annual Ticker Symbol TWTC Meeting Date 07-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 GREGORY J. ATTORRI For For 2 SPENCER B. HAYS For For 3 LARISSA L. HERDA For For 4 KEVIN W. MOONEY For For 5 KIRBY G. PICKLE For For 6 ROSCOE C. YOUNG, II For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Establish Independent Chairman Shareholder Against For MEDASSETS, INC. CUSIP Meeting Type Annual Ticker Symbol MDAS Meeting Date 13-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 JOHN A. BARDIS For For 2 HARRIS HYMAN IV For For 3 TERRENCE J. MULLIGAN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Amend Stock Compensation Plan Management For For 5. Approve Stock Compensation Plan Management For For SALIX PHARMACEUTICALS, LTD. CUSIP Meeting Type Annual Ticker Symbol SLXP Meeting Date 13-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 JOHN F. CHAPPELL For For 2 THOMAS W. D'ALONZO For For 3 WILLIAM P. KEANE For For 4 CAROLYN J. LOGAN For For 5 MARK A. SIRGO For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For THE CORPORATE EXECUTIVE BOARD COMPANY CUSIP 21988R102 Meeting Type Annual Ticker Symbol CEB Meeting Date 13-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 THOMAS L. MONAHAN III For For 2 GREGOR S. BAILAR For For 3 STEPHEN M. CARTER For For 4 GORDON J. COBURN For For 5 L. KEVIN COX For For 6 NANCY J. KARCH For For 7 DANIEL O. LEEMON For For 8 JEFFREY R. TARR For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For SEMTECH CORPORATION CUSIP Meeting Type Annual Ticker Symbol SMTC Meeting Date 20-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 GLEN M. ANTLE For For 2 W. DEAN BAKER For For 3 JAMES P. BURRA For For 4 BRUCE C. EDWARDS For For 5 ROCKELL N. HANKIN For For 6 JAMES T. LINDSTROM For For 7 MOHAN R. MAHESWARAN For For 8 JOHN L. PIOTROWSKI For For 9 CARMELO J. SANTORO For For 10 SYLVIA SUMMERS For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Approve Stock Compensation Plan Management For For TRIPADVISOR, INC. CUSIP Meeting Type Annual Ticker Symbol TRIP Meeting Date 28-Jun-2013 Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 GREGORY B. MAFFEI For For 2 STEPHEN KAUFER For For 3 JONATHAN F. MILLER For For 4 JEREMY PHILIPS For For 5 CHRISTOPHER W. SHEAN For For 6 SUKHINDER SINGH CASSIDY For For 7 ROBERT S. WIESENTHAL For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Century Capital Management Trust By:/s/ Alexander L. Thorndike Alexander L. Thorndike, Principal Executive Officer Date:August 28, 2013
